Citation Nr: 1017983	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for fibromyalgia (also 
variably diagnosed as inflammatory connective tissue disease 
(CTD) and chronic inflammatory joint disease of a 
seronegative type).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983, and has unverified reserve service from 1983 
to 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
fibromyalgia.  The Veteran initially filed a claim for 
"degenerative joint disease/arthritis (fibromyalgia)" in 
June 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A disorder with symptoms including diffuse pain, fatigue, 
and numbness variably diagnosed as fibromyalgia, inflammatory 
CTD, and chronic inflammatory joint disease of a seronegative 
type manifested during active service or was developed as a 
result of an established event, injury or disease during 
active service.


CONCLUSION OF LAW

Fibromyalgia (also variably diagnosed as inflammatory 
connective tissue disease (CTD), and chronic inflammatory 
joint disease of a seronegative type) was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for 
service connection for fibromyalgia (also variably diagnosed 
as inflammatory connective tissue disease (CTD), and chronic 
inflammatory joint disease of a seronegative type), the Board 
finds that failure to discuss VCAA compliance will result in 
harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303.  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the outset, it should be noted that the Veteran is service 
connection for degenerative disc disease of the thoracic and 
lumbar vertebrae, post operative, and for cholecystitis with 
opacities.

On the Veteran's entrance examination she noted she had a 
history of frequent or severe headaches, throat trouble, and 
recurrent back pain.  Service treatment records show the 
Veteran was treated for complaints of lower back pain, and 
right leg numbness in 1981; she was treated with physical 
therapy in March 1981.  X-ray films of the back were 
negative.  In April 1981, she was treated for a sharp right-
sided pain that radiated to the lower right scapular boarder; 
the impression was of possible cholecystitis.  Laboratory 
studies revealed that her sedimentation rate was 28.  By June 
1981 running became difficult, and she noted to have mild 
bilateral subcostal tenderness.  The impression was muscle 
strain.  In December 1981, she involved in a traffic accident 
where her vehicle was rear ended, which caused tenderness to 
the thoracic and cervical muscles.  An August 1983 record 
shows complaints of back pain for four days with pain 
radiating down her left leg; she was assessed with "probable 
mechanical back pain vs. cholecystitis.  Later that month, 
she indicated that the pain had been present for three weeks.  
In an August 1983 report of medical history obtain in 
conjunction with her August 1983 separation physical 
examination, the Veteran reported recurrent back pain, but 
indicated that she had no swollen or painful joints, no 
arthritis, rheumatism or bursitis, and no bone, joint or 
other deformity.  Physical examination of the spine and upper 
and lower extremities was normal.

An April 1990 private treatment record from Dr. P.J.M. shows 
complaints of hand swelling and stiffness in the mornings, 
neck stiffness, a recent severe occipital headache, and left 
hand numbness.  From laboratory results the physician 
diagnosed idiopathic hyperprolactinemia.  She followed up in 
May 1990 complaining of morning pain and stiffness, which was 
aggravated by stress.  His differential diagnosis at the time 
was serum negative rheumatoid arthritis and possibly a 
neuropathy type dysfunction.

Several laboratory results between July 1991 and April 1998 
included positive ANA (anti-nuclear AB titer) results, read 
to be speckled.

Service department reserve medical records include an August 
1995 report of medical history obtained in conjunction with a 
quadrennial -AGR tour physical examination.  The history 
included arthritis of the right wrist, left index finger 
swelling, a history of frequent and severe headaches, 
shoulder pain, back pain (degenerative joint disease), 
chronic left foot swelling, and resolves sleeping problems.  
Physical examination was entirely normal with the exception 
of a history of a herniated disc (Veteran is service-
connected for degenerative disc disease).

In November 1995, private physician Dr. O.S.K. noted the 
Veteran had negative tender points and no active synovitis.  
She complained of chronic musculoskeletal pain since 1991.  
Dr. K. referred to a history provided by another physician 
that indicated she had incidental hyperprolactinemia, a 
positive ANA (speckled), an elevated Sed rate, and chronic 
complaints of fatigue and malaise with diffuse joint pain and 
swelling.  In January 1996, Dr. K noted the Veteran had 
fibromyalgia tender points as well as poor "sleep, etc.," 
consistent with fibromyalgia.  He expressed concern she had 
something else, such as inflammatory CTD (connective tissue 
disease).  


Additional private treatment records include assessments of 
fibromyalgia and hyperprolactinemia (September 1997), 
fibromyalgia and lupus (October 1998), seronegative 
rheumatoid arthritis (May 2002) , and in February 2003, 
fibromyalgia syndrome.  

The Veteran was assessed as having undiffereneciated 
connective tissue disease with positive ANA, Raynaud's 
phenomenon, low titer ANA, and arthritis in April 2003.  In 
May 2003, a whole body bone scintigraphy showed mildly 
symmetric increased uptake in the acromioclavicular joints, 
knees and ankles bilaterally, consistent with degenerative 
changes.

In December 2005, the Veteran began treatment with the 
rheumatology clinic at the VA in Heartland-East.  Her 
rheumatologist discussed the concept of an autoimmune 
disease, and he stated that he was "unlikely to make a new 
diagnosis, especially because she has been so extensively 
evaluated over many years and still has no evidence of vital 
organ damage...no diagnosis has been made most likely because 
of the current limits of scientific knowledge." 

In an October 2006 letter, a friend and fellow soldier 
submitted a statement in support of the Veteran's claim.  She 
noted that the Veteran fell during basic training and injured 
her back.  She fell during a night exercise and injured her 
left elbow and shoulder.  The friend also noted it was 
difficult for the Veteran to climb onto a top bunk because of 
leg pain and stiffness, and that she complained of headaches, 
neck pain and fatigue.  She related that the Veteran was 
involved in a motor vehicle accident where a Gammagoat 
military vehicle struck her car, after which she had weakness 
in her back and legs; and that the weakness lead to her 
falling down her trailer stairs.  The friend indicated that 
she drove down to help with household chores and child care 
when the Veteran's fatigue, pain, muscle aches, stiffness, 
and headaches caused her to have difficulty performing the 
tasks on her own.

Although the Veteran was not afforded a VA examination 
specifically to address her claim for service connection for 
fibromyalgia, she did undergo a VA peripheral nerves 
examination in February 2007.  The neurologist provided a 
very detailed medical history in his examination report, 
which totaled nine pages.  After physical examination the 
physician opined that it appeared the Veteran "suffers a 
widespread, chronic, nearly continuous disorder involving 
multiple appendicular and axial joints.  This disorder has 
been present since she was 18 or 19-years old."  Objectively 
the disorder is shown by evidence of a minor peripheral nerve 
disorder as well as elevation of sedimentation rate and 
abnormalities of ANA.  He noted it had been regarded as an 
example of seronegative rheumatoid arthritis.  He opined that 
peripheral neuropathy was not a component of the disorder and 
that she did not appear to be suffering radiculopathy.  He 
felt that the "service-connected illness is a diffuse 
one...which should be regarded as an inflammatory disorder of a 
modest degree."  He provided a diagnosis of chronic 
inflammatory joint disease of seronegative type with 
involvement of spine intervertebral discs, peripheral nerves 
and multiple small joints.

In view of the totality of the evidence, including the 
Veteran's diagnoses of fibromyalgia, chronic joint pain, and 
fatigue, and the February 2007 examiner's statement regarding 
the onset of her disorder (a positive correlation between 
service and these disabilities), the Board finds that the 
Veteran's fibromyalgia (also variably diagnosed as 
inflammatory connective tissue disease (CTD), and chronic 
inflammatory joint disease of a seronegative type) was as 
likely as not incurred in or a result of active service.  
Although the February 2007 examiner diagnosed the Veteran 
with chronic inflammatory joint disease, and she has been 
suspected of having lupus and connective tissue disease, the 
December 2005 rheumatologist's statements that disorder has 
not been fully diagnosed due to the limits of scientific 
knowledge satisfies the Board that it is one disorder.  
Additionally, the statements from the Veteran, her fellow 
soldier, and the February 2007 examiner show that the 
disorder began in service (as she entered service at 18-years 
old).  Consequently, the Board finds that the evidence of 
record is at least in equipoise, and therefore, affording the 
Veteran the benefit of the doubt, service connection for 
fibromyalgia (also variably diagnosed as inflammatory 
connective tissue disease (CTD), and chronic inflammatory 
joint disease of a seronegative type) is warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fibromyalgia (also 
variably diagnosed as inflammatory connective tissue disease 
(CTD), and chronic inflammatory joint disease of a 
seronegative type) is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


